I concur in the majority's analysis and disposition of appellant's assignment of error. I further concur in the majority's disposition of cross-appellant's assignment of error but not for both reasons contained in its analysis. The majority concludes the trial court correctly found ". . . the word wage as used in Section 4113.15 does not include commissions, which are not guaranteed pay or reimbursement for expenses." Majority Opinion at 8. Although I agree commissions are not guaranteed pay or reimbursement for expenses, the definition of "wage" in R.C. 4113.15
is broader than guaranteed pay or reimbursement of expenses. "Wage" means the net amount of money payable to an employee, including any guaranteed pay or reimbursement to an employee for expenses. It appears inconsistent for the majority to conclude in its analysis of appellant's appeal Mr. Steward's commissions were earned and payable to him, yet find the same commissions are not money payable to Mr. Stewart in its analysis of the cross-appeal. Nevertheless, I agree there was a contest or dispute of Mr. Steward's wage claim which takes the claim outside the scope of R.C.4113.15.